                 IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION
                    Civil Action No.: 1:20cv00374-MR-DSC

 DEANA HOSIE,                                   )
                                                )
                           Plaintiff,           )
                                                )
        v.                                      )
                                                )
                                                                   ORDER
 GPI RESORT HOLDINGS LLC                        )
 et.al.,                                        )
                 Defendants.                    )
                                                )
                                                )
                                                )


       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

Affidavit[s] [for Stephen Setliff and Jason Mackey]” (documents ##9-10) filed January 15, 2021.

For the reasons set forth therein, the Motions will be granted

       The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Martin Reidinger.

       SO ORDERED.
                                      Signed: January 15, 2021




       Case 1:20-cv-00374-MR-DSC Document 11 Filed 01/15/21 Page 1 of 1
